Citation Nr: 0518574	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  99-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel






INTRODUCTION

Appellant had active military service from April 1990 to 
April 1993.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Manchester, New Hampshire, Regional Office (RO) that denied 
service connection for post-traumatic stress disorder (PTSD).  
The Board remanded that issue for further development in 
December 2000.  
  
In March 2004, the Board issued a decision denying service 
connection for PTSD.  However, in the same document the Board 
decided that appellant had intended to apply for service 
connection for an acquired psychiatric disorder in general, 
not just PTSD, and remanded the issue on the title page for 
further development. 

The instructions of the previous remands were not fully 
complied with.  The case is therefore remanded once again for 
compliance with some of the original remand instructions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand by the Board confers upon the claimant, as a matter 
of law, the right of compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  When the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  As discussed below, 
the Board's instructions in previous remands have not been 
completely satisfied, and the case is accordingly not yet 
ready for appellate review.

In December 2000, the Board remanded the case to RO.  In 
pertinent part, the remand instructed RO to schedule 
appellant for a VA psychiatric examination to determine the 
nature and extent of the claimed psychiatric disorder; 
"[b]ased on his/her review of the case, the examiner should 
express an opinion, if possible, as to the medical 
probability that any currently demonstrated disorder is 
etiologically related to the veteran's service."  In 
response, RO afforded appellant a VA psychiatric examination 
in March 2003, during which the examiner diagnosed "anxiety 
disorder, not otherwise specified, with some symptoms of PTSD 
and depression."  However, the examiner did not express an 
opinion regarding the etiology of the diagnosed anxiety 
disorder as requested by the remand.

In March 2004, the Board denied appellant's claim for PTSD 
but remanded the issue of entitlement to service connection 
for a psychiatric condition other than PTSD.  The remand 
instructed RO, in pertinent part, to afford appellant a VA 
psychiatric examination to determine whether he suffers from 
any acquired psychiatric disorders other than PTSD.  If so, 
the examiner was required to provide an opinion regarding the 
etiology of each such disorder diagnosed.  In response, RO 
scheduled appellant for VA examinations in April 2004 and in 
May 2004, but appellant failed to report for examination.  
Appellant also failed to respond to numerous letters and 
phone messages.

Despite appellant's failure to cooperate, the Board finds the 
instructions of the remand of December 2000 have yet to be 
fulfilled.  The record at this point contains sufficient 
evidence to show that appellant currently has a psychiatric 
disorder other than PTSD (a VA psychiatric examination in 
October 1997 diagnosed "major depressive disorder" and the 
VA psychiatric examination in March 2003 diagnosed "anxiety 
disorder with symptoms of PTSD and depression").  The file 
also contains extensive service personnel and medical 
records, and post-service treatment records.  The file 
appears to be sufficiently complete for preparation of a 
medical opinion regarding etiology, as required by the remand 
of December 2000.  

Finally, the Board notes that the VCAA now requires VA to 
inform a claimant of the need to provide VA "everything 
you've got" concerning the claim.  See 38 C.F.R. § 3.159 
(2004).  That requirement was not expressly fulfilled in any 
of the duty-to-assist correspondence provided appellant to 
date, and should be accomplished during future development.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  RO must furnish the appellant and 
his service representative a letter 
notifying them of the VCAA and its 
duties to notify and assist, 
specifically as regards the issue 
currently on appeal (service connection 
for acquired psychiatric disorder other 
than PTSD).  The letter should include 
a description of the evidence necessary 
to substantiate the claim, a statement 
of the evidence still needed to 
substantiate the claim, if any, and the 
respective responsibilities of VA and 
appellant in obtaining such evidence.  
See 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Appellant should be expressly told to 
submit everything that he has 
concerning these claims.  38 C.F.R. 
§ 3.159 (2004).

2.  If it is indicated that there is 
additional evidence to be obtained, the 
parties responsible should undertake to 
obtain that evidence.  To the extent 
that appellant's assistance is needed 
in obtaining or identifying pertinent 
records, that assistance should be 
requested.

3.  The RO should submit the C-file to 
a VA psychiatric examiner, preferably 
the examiner who conducted the most 
recent examination in March 2003, for a 
records-review opinion as to whether it 
is at least as likely as not that 
appellant's current acquired 
psychiatric disorder(s) is/are incurred 
in or aggravated by his military 
service.  If the reviewer cannot 
formulate an opinion without resorting 
to speculation, he should so indicate.  
The reviewer should note the clinical 
reasons for his conclusions. 

4.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim, as indicated.  To 
ensure compliance with all notice and 
the duty-to-assist provisions, RO 
should conduct a de novo review of all 
evidence of record.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


              
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



